Citation Nr: 1114998	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-25 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include as due to herbicide exposure.

2.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and a March 2007 rating decision issued by the RO in Muskogee, Oklahoma.  In the March 2005 rating decision the RO, in pertinent part, denied service connection for eye conditions.  In the March 2007 rating decision, the RO, in pertinent part, denied a TDIU.  The Veteran's claims file was certified to the Board by the Muskogee RO.  

In his August 2006 substantive appeal regarding the claim for service connection for a bilateral eye disability, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  However, the Veteran later indicated that he would like to cancel his hearing request.  As such, his hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2010). 

In August 2010, the Board remanded the claim for service connection for a bilateral eye disability for further development.  The claim for a TDIU was remanded for issuance of a statement of the case (SOC), pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC regarding this claim was issued in February 2011.  In March 2011, the Veteran's representative filed an Informal Hearing Presentation (IHP) in which he asserted that the Veteran is entitled to a TDIU.  The Board accepts the March 2011 IHP as a timely substantive appeal in regard to the claim for a TDIU.  See 38 C.F.R. § 20.302 (2010).  

Subsequent to issuance of the most recent supplemental statement of the case (SSOC) regarding the claim for service connection for a bilateral eye disability, additional medical records were associated with the claims file.  This evidence was not accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2010).  The Board finds, however, that this evidence is not pertinent to the claim for service connection for a bilateral eye disability.  Thus, while the Veteran has not waived RO consideration of the evidence received since issuance of the October 2010 SSOC, a remand for such consideration is unnecessary.  See 38 C.F.R. § 20.1304 (2010).

As a final preliminary matter, in his April 2005 notice of disagreement (NOD), the Veteran indicated that he had ringing in his ears, which was less at the present time than when he was first exposed to noise during service.  The Board accepts this statement as an informal claim for service connection for tinnitus.  A claim for service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, the claims file reflects that further action on the claims on appeal are warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In his August 2004 claim for service connection, the Veteran reported treatment for his claimed eye disability at Pacific Eye Institute, from January 2002 to June 2003.  In February 2005, he submitted VA Forms 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) regarding his claims for service connection.  Significantly, he submitted a VA Form 21-4142 for Dr. R.F. at the Pacific Eye Institute, indicating that he had cataract surgery in September 2003.  He also submitted a VA Form 21-4142 for Dr. R.G. at Retina Vitreous Associates for right eye surgery later in September 2003, in October 2003, and in February 2004.  While the claims file includes a September 2003 Consent to Operation and Anesthesia from Pacific Eye Institute for cataract extraction and insertion of an intraocular lens implant in the right eye and a January 2004 record of treatment from Dr. R.G. at Pacific Eye Institute, the pertinent private treatment records identified by the Veteran in August 2004 and February 2005 have not been associated with the claims file, nor is there any indication that the RO requested these records from the aforementioned providers.  Notably, in his April 2005 NOD, the Veteran stated that the March 2005 rating decision did not discuss records from Dr. R.G., and that the medical information would show documentation needed for his rating.  

Significantly, during a September 2010 VA eye examination, the optometrist indicated that, in addition to reviewing the claims file, she reviewed a packet of records provided by the Veteran.  She noted that he had elective right eye cataract surgery by Dr. R.F. in September 2003 and then suffered a retinal detachment in the right eye, which was repaired in three surgeries performed by Dr. R.G.  In January 2004, the Veteran underwent laser surgery by Dr. R.G. for retinal detachment or tear in the left eye.  She added that his most recent surgery was having his tear ducts plugged at Pacific Eye Institute on an unspecified date.  The Veteran reported that his most recent eye examination was in June 2010, performed by a private physician.  

Despite the VA examiner's discussion of private treatment pertinent to the claim for service connection for a bilateral eye disability, only a January 2004 record from Dr. R.G. regarding laser surgery is currently associated with the claims file.  Records regarding the other procedures described by the VA examiner have not been obtained.  Accordingly, on remand, the AMC/RO should associate all outstanding pertinent private treatment records with the claims file.  

In addition, the Board notes that, while the RO has adjudicated the claim for service connection for a bilateral eye disability on a direct basis, the Veteran has claimed that he has a current bilateral eye disability related to in-service herbicide exposure, as reflected in his August 2006 substantive appeal.  The AMC/RO should consider this theory of entitlement in readjudicating this claim.  See Bernard v. Brown, 4 Vet. App. 384, (1993).  

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the claim for service connection which is being remanded herein as well as the claim for service connection referred to the AOJ in the introduction.  The Veteran is currently ineligible for TDIU on a schedular basis because he does not have a single disability rated 60 percent and his combined disability rating is less than 70 percent. See 38 C.F.R. § 4.16(a) (2010).  However, given that the claims for service connection could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with these claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

In addition, the United States Court of Appeals for Veterans Claims has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the veteran's service connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  After adjudicating the claim for service connection for tinnitus, and readjudicating the claim for service connection for a bilateral eye disability, the AMC/RO should obtain a medical opinion which clearly addresses the question of whether the Veteran's service connected disabilities, alone, render him unable to secure and follow a substantially gainful occupation, consistent with this education and experience.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for PTSD and/or his claimed bilateral eye disability.  Of particular interest are records of treatment from Pacific Eye Institute (since January 2002), records of treatment from Retina Vitreous Associates (since September 2003), and the report of a June 2010 private eye examination (as described during the September 2010 VA eye examination).  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, notations to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After developing and adjudicating the referred claim for service connection for tinnitus, and after undertaking any additional development deemed warranted and after readjudicating the claim of service connection for a bilateral eye disability, to include as due to herbicide exposure, the Veteran should be afforded a VA examination to obtain an opinion regarding the impact of his service-connected disability(ies) on his employability.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history should be obtained.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

The examiner should provide an opinion concerning the impact of the Veteran's service-connected disability(ies) on his ability to work, specifically whether it/they causes/cause marked interference with employment.  The examiner should also indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disability(ies), alone, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

The examiner should review the claims file prior to the evaluation.  A notation to the effect that this record review took place should be included in the report of the examiner.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



